Judgment, Supreme Court, Bronx County, rendered February 9, 1977 upon a jury verdict convicting the defendant of attempted *502rape in the first degree, a class C felony, and burglary in the first degree, a class B felony, and sentencing him to an indeterminate term of nine years on each of the counts to run concurrently, unanimously modified as a matter of discretion in the interest of justice to reduce the sentence to an indeterminate term of four years on each count to run concurrently, and otherwise affirmed. Under the circumstances of this case we are of the opinion that the sentence should be modified to the extent indicated. Concur &emdash;Kupferman, J. P., Birns, Fein, Bloom and Lupiano, JJ.